DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.  
Regarding the Applicant’s argument on pages 8-11, the Examiner maintains that the prior art of Chen (US20160368210A1) renders independent claim 1 obvious.  The ability of the Chen bottom-up mask video projection based SLA system presented in Figure 1B to focus into a spot size of micrometer scale is not presented in claim 1 as a critical element.  Chen teaches the ability to project a mask video by DMD projector (Fig. 1B, item 121) to cure the liquid resin (Fig. 1B, item 123) and build, or manufacture, the desired physical model [0027].  Chen also teaches a Figure 1B prototype with a 1024*768 resolution, with a focusing size of 50mm*37.5mm [0031], for a pixel area of less than 50µm*50µm – without including the addition of a first objective lens (Fig. 2, item 250; [Col. 4, lines 43-48]) below the vat, and spaced apart from said first laser source, taught by the prior art of Shih (US6211511B1).  If these values are not satisfactory, (since the novelty of the instant application includes improving optical resolution without diffraction and thus improving the structural resolution of the product), the Examiner suggests independent claim 1 should be amended to include a focused spot size, optical resolution, or structural resolution claim element requirement.
The Examiner believes the argument on pages 11-13 to be a misunderstanding of the previous rejection of claim 1.  Chen is not silent on an optical pickup head, and it was used in the previous rejection of claim 1.  The print head taught by the prior art of Batchelder (US20140265040A1) was not used or substituted into the apparatus taught by Chen, in view of Batchelder and Shih.  
The Examiner acknowledges a typographical error in the Batchelder combination rationale of claim 1 of the Non-final Rejection, where the term “planar scanning module” was mistakenly written in place of “x-y gantry”.  However, the drawing item number (38), paragraph, and explanation all indicate and teach the x-y gantry.  Further, “planar scanning module” is not a term used within the Batchelder publication.  Therefore, the argument is moot.
Regarding the Applicant’s argument on pages 13-14, the Examiner respectfully disagrees with the Applicant’s argument that the Shih publication of a dual-wavelength holographic laser module in the field of data storage is irrelevant to the apparatus of Chen, in view of Batchelder.  Both apparatuses use optical systems comprising lasers and a plurality of lenses; and the Shih teaching of an objective lens is capable of providing a desired reduced focal length to the apparatus of Chen, in view of Batchelder.

The Examiner acknowledges the amendment to claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20160368210A1), in view of Batchelder (US20140265040A1) and Shih (US6211511B1).
With respect to claim 1, the prior art of Chen teaches an additive manufacturing apparatus adapted to produce a solid object from a liquid resin (Fig. 1B, item 120; [0026]), said additive manufacturing apparatus comprising: 5a vat adapted for containing the liquid resin (Fig. 1B, item 124; [0026]); a lifting platform adapted to be dipped into the liquid resin and to serve as a base on which the solid object is cumulatively formed (Fig. 1B, item 125; [0026]); and a linear conveying module (Fig. 1B, item 122) connected to said lifting 10platform for moving said lifting platform vertically away from said vat [0026].  Chen teaches an optical pickup head spaced apart from said vat, disposed at a side of said vat opposite to said lifting platform (Fig. 1B, item 121), and including a focusing unit that has 15a first laser source for producing a laser beam [0031], and a first collimator lens disposed between said first laser source and said at least one first objective 20lens [0031], such that said laser beam passes through said first collimator lens and said at least one first objective lens to strike the liquid resin and cure the liquid resin during a vertical movement of said lifting platform away from said vat [0026].
Chen is silent on the optical pickup head being mounted for movement on an x-y planar scanning module, and at least one first objective lens spaced apart from said first laser source.
However, the prior art of Batchelder teaches 25an x-y gantry (Fig. 1, item 38; [0037]) mounted with a print head (Fig. 1, item 36; [0042]) and operable to move said optical pickup head on a two-dimensional plane [0037, 0044].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the x-y gantry taught by Batchelder to move the optical pickup head on the additive manufacturing apparatus taught by Chen, optionally with the mirror and beam splitter (Fig. 1B; items 131, 127).  This would predictably yield the result of controllable movement of the light emitting source unit across the x-y plane to increase manufacturing versatility and speed.  See MPEP 2143(I)(A).
The prior art of Shih teaches at least one first objective lens spaced apart from said first laser source (Fig. 2, item 250; [Col. 4, lines 43-48]).  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to combine the objective lens taught by Shih below the vat of the additive manufacturing apparatus taught by Chen, in view of Batchelder.  The objective lens has a short focal length, so would have to be placed directly beneath the vat.  This improvement would ensure the proper beam focus to build the workpiece.

With respect to claim 2, Chen, in view of Batchelder and Shih, teaches an objective lens.
It would be prima facie obvious to a person of ordinary skill in the art that Shih’s teaching of at least one first objective lens has a numerical aperture in the range of 0.1 and 0.85, since Shih’s teachings of NA values of 0.45 and 0.65 (Column 3, lines 11-13) are completely within the claimed range.  This would ensure the desired focus length and, therefore, the proper resin solidification location to build the workpiece.  See MPEP 2144.05(I).
With respect to claim 3, Batchelder teaches said laser beam produced by said first laser source has a wavelength that ranges between 400 nanometers and 500 nanometers.  Batchelder teaches that the lasers for this application have suitable wavelengths from about 300-900nm; in some embodiments the range more specifically 400-600nm [0072].  Since this completely encompasses the claimed range of 400-500nm, it is prima facie obvious this claim is taught by Batchelder.  See MPEP 2144.05(I).
With respect to claim 4, Batchelder teaches said planar scanning module includes two transmission shafts and two transmission motors (Fig. 1, items 38 & 42; [0037]) respectively connected to said two transmission shafts, 15said two transmission motors being operable to move said two transmission shafts in mutually perpendicular directions, respectively [0044].  
With respect to claim 5, Chen teaches said planar scanning module includes a rotary platform (Fig. 1, item 127) mounted with said vat [0026], a rotary motor connected to said rotary platform [0034], with said transmission motor being operable to move said transmission shaft in a linear19 direction [0034].
Chen teaches a transmission motor connected to a transmission shaft [0034], said rotary motor 25being operable to move said rotary platform in an angular direction [0034], where the shaft mounts with the z-stage.
Chen is silent on said transmission shaft mounted with the optical pickup head.  
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the same control method taught by Chen where the z-stage connects by a shaft to the rotary motor could instead be substituted to couple the rotary motor with the optical printing head on the apparatus taught by Chen, in view of Batchelder.  This would yield the predictable result of merging rotary motor and optical head controls to facilitate printing in an angular direction using a polar coordinate system, in addition to the benefit of the rotary motor accelerating recoating speeds [0032].  See MPEP 2143(I)(B).
With respect to claim 6, Chen, in view of Batchelder and Shih, teaches a light image beam path with at least one collimating lens and a beam splitter, followed by an objective lens. 
Chen, in view of Batchelder and Shih, is silent on a plurality of first beam splitters located between the collimator lens and a plurality of first objective lenses. 
However, the instant specification cites that the plurality of first beam splitters and first objective lenses are used to create duplicate areas of resin curing simultaneously to shorten production time, and mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  See MPEP 2144(IV)(B).

Allowable Subject Matter
Claims 7-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 7, Chen, in view of Batchelder and Shih, are silent on a reflector comprising a dichroic filter and base; a detecting unit proximate to the focusing unit; and a second laser beam path comprising a laser source, collimating lens, condensing lens, beam splitter, and objective lens
The prior art of Mori (US20050046946A1) with Figure 40 teaches detecting unit (item 28) proximate to said focusing unit and having a second laser source (item 21b) that is for producing a 20laser beam (item L30), a second objective lens (item 26) that is spaced apart from said second laser source, a second collimator lens (item 25) that is disposed between said second laser source and said second objective lens, a second beam splitter (item 23b) that is disposed between said second objective lens and said 25second collimator lens, a photo detector (item 28); said focusing unit further includes a first beam splitter (item 23a) disposed between said first collimator lens (item 22a) and said at least one first objective lens (item 26); and said laser beams produced by said first and second 5laser sources have different wavelengths [0114].  [0112-0116].
Mori teaches a CD or DVD serving as a reflector (Fig. 40, item 30), for the same purpose as from the instant specification, of sending a detecting beam (Fig. 40, item L20) to the photodetector (Fig. 40, item 28; [0119]).  Mori is silent on a reflector comprising a dichroic filter with a base within a resin vat.
Mori teaches a condensing lens (Fig. 42, item 55); however it is in another embodiment, and does not give a motivation to combine that lens into the system of Figure 40 described above.
The prior arts of Ashton (US20160236279A1) and McLeod (US20120092632A1) teach an apparatus using a dichroic lens.  However, the dichroic lens is taught as a beam splitter located on the laser source side of the objective lens by both Ashton (Fig. 2A, item 178; [0066]) and McLeod (Fig. 2A, item 240; [0037]).  There was no prior art found for the dichroic lens at the bottom of a resin vat, and there was no motivation to support moving the dichroic lens taught by Ashton or McLeod into the base of the vat.
For these reasons, claim 7 is in condition for allowability.
Claim 9 would have followed a similar rejection as the claim 6 rejection since the mere duplication of parts has no patentable significance unless a new and unexpected result is produced, but claim 9 is in condition for allowability since it is dependent upon claim 7.
With respect to claims 8 and 10, Batchelder teaches said laser beam produced by said first laser source has a wavelength ranging between 400 nanometers and 500 nanometers, and said laser beam produced by said 5second laser source has a wavelength ranging between 600 nanometers and 800 nanometers.  Batchelder teaches that the lasers for this application have suitable wavelengths from about 300-900nm; in some embodiments the laser ranges are more specifically 400-600nm and 600-900nm [0072].  This would have led to prima facie obviousness rejections due to overlapping ranges, but the claims are dependent to claims 7 and 9, respectively, and therefore are in condition for allowability.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        


/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742